                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

BRENT J. JOHNS,                              )
                                             )
                    Plaintiff,               )
                                             )
              vs.                            )          Case No. 4:18-CV-01121-AGF
                                             )
CITY OF FLORISSANT, et al.,                  )
                                             )
                    Defendants.              )

                                   MEMORANDUM AND ORDER

      This matter comes before the Court on Defendants’ motion to dismiss pursuant to

Local Rule 2.06. ECF No. 28. For the reasons set forth below, the motion will be

denied.

      This prisoner civil rights case was filed by Plaintiff, who is proceeding pro se, on

July 9, 2018. Following a frivolity review, the Court entered a Case Management Order

on April 22, 2019. ECF No. 25. On May 13, 2019, mail directed to Plaintiff was

returned to the Court as undeliverable because Plaintiff had been released from the

Eastern Reception Diagnostic and Correctional Center (“ERDCC”) on April 15, 2019.

ECF No. 27.

      On May 14, 2019, Defendants filed this motion to dismiss based on Plaintiff’s

failure to comply with Local Rule 2.06, which provides:

      If any mail to a pro se plaintiff or petitioner is returned to the Court without
      a forwarding address and the pro se plaintiff or petitioner does not notify
      the Court of the change of address within thirty (30) days, the Court may,
      without further notice, dismiss the action without prejudice.
L.R. 2.06(B). On July 18, 2019, Plaintiff filed a notice of change of address, advising the

Court of his new address at 1406 N. Jefferson Avenue. ECF No. 30.

        This Court has typically dismissed actions without prejudice for failure to provide

notice under Local Rule 2.06(B) only when other rule violations have occurred. See

Warren v. Seago, No. 4:05-CV-1389-MLM, 2006 WL 587582, at *1 (E.D. Mo. Mar. 3,

2006) (dismissing case where the plaintiff failed to comply with Local Rules and pay

initial partial filing fee); Kiderlen v. Div. of Adult Insts., No. 1:08-CV-138 LMB, 2009

WL 529592, at *1 (E.D. Mo. Mar. 2, 2009) (denying motion to reconsider where the

plaintiff failed to provide updated address and to comply with a previous Court order);

McConkey v. Yount, No. 4:04-CV-908-TIA, 2006 WL 2035003, at *1 (E.D. Mo. July 17,

2006) (dismissing case where the plaintiff had ignored discovery requests, failed to

comply with Court orders, and did not update address).

        The record demonstrates that Plaintiff has not missed any other deadlines in this

action and has been compliant with the Court’s Orders. And, he has provided the Court

with his updated address. Accordingly, the Court will deny Defendants’ motion to

dismiss. However, Plaintiff is reminded that although he is proceeding pro se, he must

comply with Court rules and the Federal Rule of Civil Procedure. See Soliman v.

Johanns, 412 F.3d 920, 922 (8th Cir. 2005) (“Even pro se litigants must comply with

court rules and directives); Schooley v. Kennedy, 712 F.2d 372, 373 (8th Cir. 1983)

(declaring pro se parties are not excused from complying with procedural and substantive

law).
       As a final matter, the Court notes that the Case Management Order was sent to

Plaintiff after he was released from ERDCC, and so he may not have received a copy.

Thus, the Court will order the Clerk of Court to mail a copy of the Case Management

Order to Plaintiff at his new address.

       Accordingly,

       IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss is DENIED.

ECF No. 28.

       IT IS FURTHER ORDERED that the Clerk of the Court shall mail a copy of the

Case Management Order to Plaintiff at his updated address.



       Dated this 24th day of July, 2019.

                                                 _______________________________
                                                 AUDREY G. FLEISSIG
                                                 UNITED STATES DISTRICT JUDGE
